


110 HR 2253 IH: AMT Rate Reduction Act of

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2253
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Royce (for
			 himself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of the tentative minimum tax for noncorporate taxpayers to 24
		  percent.
	
	
		1.Short titleThis Act may be cited as the
			 AMT Rate Reduction Act of
			 2007.
		2.Reduction in
			 rate of tentative minimum tax for noncorporate taxpayers
			(a)In
			 generalClause (i) of section 55(b)(1)(A) of the Internal Revenue
			 Code of 1986 (relating to noncorporate taxpayers) is amended to read as
			 follows:
				
					(i)In
				generalIn the case of a taxpayer other than a corporation, the
				tentative minimum tax for the taxable year is—
						(I)24 percent of the
				taxable excess, reduced by
						(II)the alternative
				minimum tax foreign tax credit for the taxable
				year.
						.
			(b)Conforming
			 amendmentSubparagraph (A) of section 55(b)(1) of such Code is
			 amended by striking clause (iii).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
